NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                      Fed. R. App. P. 32.1




                 United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604



                                       Argued April 25, 2013
                                       Decided August 6, 2013

                                                Before

                                 DANIEL A. MANION, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

                                 JOHN Z. LEE, District Judge*



No. 12‐3482

Anthony Cooper, individually and on                       Appeal from the United States District
behalf of others similarly situated,                      Court for the Southern District of
                      Plaintiff‐Appellant,                Illinois

       v.                                                 No. 11‐CV‐906

Asset Acceptance, LLC,                                    Michael J. Reagan, Judge.
                   Defendant‐Appellee.



                                              O R D E R

                                         I. Facts
      In October 2004, Anthony Cooper opened a personal line of credit with
Household Finance Corporation III (“HSBC”). He signed an account agreement that
included a standard arbitration rider requiring him to arbitrate “any claim, dispute, or
controversy.” Cooper took a cash advance on the account, but was unable to meet his


       *
           John Z. Lee, District Judge for the Northern District of Illinois, sitting by designation.
No. 12-3482                                                                               Page 2



payment obligations and defaulted. Near the end of July 2007, Asset Acceptance
(“Asset”), a debt collection company, purchased a portfolio of delinquent accounts,
including Cooper’s, from HSBC. Two years later, Asset filed suit against Cooper in
Illinois state court for the full amount owed on the account (at this point, $15,635.28).
The court assigned the matter to arbitration, and in September 2010, the arbitrators
entered an award in Asset’s favor. Cooper filed a rejection to the arbitration award, and
the case was returned to state court. 

        The court then held a bench trial, and on January 11, 2011, the court found in
favor of Asset and awarded it $15,731.12, plus costs. Cooper appealed, but while the
appeal was pending, the parties reached a settlement agreement. The terms of the
settlement included dismissing the appeal, vacating the judgment of the court, and
dismissing the underlying lawsuit with prejudice. After the suit was dismissed, Cooper
filed suit in Illinois state court on behalf of himself and as a putative class against Asset.
Cooper’s two‐count complaint alleged that (1) Asset violated Section 8 of the Illinois
Consumer Agency Act (“ICAA”) by employing invalid assignment practices, and that
(2) Asset was unjustly enriched by violating the law. 

        Asset removed the case to federal court in October 2011 and shortly thereafter
filed a motion to dismiss Cooper’s complaint While that motion was pending, the
parties participated in several scheduling conferences. In December, Cooper sought an
additional twenty‐eight days to file his response to Asset’s motion to dismiss. The
district court granted the motion, and Cooper then filed his response in January 2012, to
which Asset filed a reply. While Asset’s motion to dismiss remained pending, the
parties proceeded to discovery. In February, Cooper served Asset with interrogatories
and request for documents. Asset filed its responses (which consisted entirely of
objections) to Cooper’s requests in March, and shortly thereafter served Cooper with its
own discovery  requests. The district court scheduled a discovery dispute conference
for late April, and shortly before the conference, Asset filed a motion to stay discovery.
During this time, Asset also offered to settle Cooper’s claims individually and on a non‐
class basis.2 

        The district court denied Asset’s motion to stay discovery, and shortly thereafter,
it also denied Asset’s motion to dismiss. Asset then filed a motion to compel arbitration.

       2
        Cooper rejected the settlement offer on the grounds that he could not settle the case
because he had filed a Motion for Class Certification in Illinois state court prior to removal,
which prevented him from accepting an individual settlement. Both the district court and Asset
were unaware that this class certification motion had been filed.
No. 12-3482                                                                           Page 3



While the district court was considering this motion, the parties continued to exchange
responses to discovery requests. Cooper responded to Asset’s motion to compel
arbitration in June 2012 and opposed it. Around this time, both parties informed the
district court that they had resolved their discovery disputes. In October 2012, the
district court granted Asset’s motion to compel arbitration and dismissed Cooper’s case
without prejudice. Cooper now appeals the district court’s order granting Asset’s
motion to compel arbitration and dismissing his case.

                                      II. Discussion

       The arbitration rider Cooper assented to when he signed his account agreement
with HSBC requires him to arbitrate “any claim, dispute, or controversy” arising from
the account. There is no dispute that this is broad enough to cover Cooper’s claims
against Asset, but Cooper claims that Asset waived its right to arbitrate the case.
Contractual rights can be waived, see St. Mary’s Med. Ctr. of Evansville, Inc. v. Disco
Aluminum Prods. Co., Inc., 969 F.2d 585, 587 (7th Cir. 2002), and the only issue on appeal
is whether Asset waived its right to arbitrate Cooper’s claims. Such waiver can be either
explicit or inferred from a party’s actions, see id., and here, the parties agree that Asset
did not explicitly waive its right to arbitrate. The question we must consider, then, is
whether waiver can be inferred from Asset’s course of conduct prior to filing its motion
to compel arbitration.

        The district court ruled that Asset had not waived its right to compel arbitration
and then granted Asset’s motion to compel arbitration and dismissed Cooper’s case
without prejudice. While the factual findings that led to the district court’s conclusion
are reviewed for clear error, “the question of whether [Asset’s] conduct amounts to
waiver is reviewed de novo.” Kawasaki Heavy Indus., Ltd. v. Bombardier Recreational
Prods., Inc., 660 F.3d 988, 994 (7th Cir. 2011) (internal quotations omitted). We must
determine whether, “considering the totality of the circumstances, a party acted
inconsistently with the right to arbitrate.” Id. We focus on several factors when making
this determination, including whether the party attempting to invoke its right to
arbitrate acted diligently in doing so, whether the invoking party participated in
litigation, substantially delayed its request for arbitration, or participated in discovery.
Id. We also consider the degree of prejudice that would be suffered by the party against
whom arbitration has been invoked. See St. Mary’s, 969 F.2d at 590. Finally, we have
held that “when a party chooses to proceed in a judicial forum, there is a rebuttable
presumption that the party has waived its right to arbitrate.” Kawasaki, 660 F.3d at 995.
No. 12-3482                                                                          Page 4



        Cooper argues that Asset’s conduct showed that it fully intended to participate in
the litigation. He submits that Asset failed to move for arbitration in state court,
removed the case from state to federal court, moved to dismiss the case, and
participated in discovery and various scheduling conferences. This course of conduct,
he contends, shows that Asset fully intended to litigate the case in a judicial forum and
thereby waived its right to invoke arbitration. In support of his argument, he relies
chiefly on St. Mary’s, 969 F.2d 585, and on Cabintree of Wis., Inc. v. Kraftmaid Cabinetry,
Inc., 50 F.3d 388 (7th Cir. 1995). In St. Mary’s, we held that the defendant’s filing of a
motion to dismiss or for summary judgment demonstrated an intent to proceed with
litigation. 969 F.2d at 589. We also discussed the key differences between a mere motion
to dismiss and a motion for summary judgment, which would terminate “the case just
as surely as a judgment entered after a trial.” Id. Here, Asset moved to dismiss the case,
not for summary judgment, and also moved to stay discovery pending the motion’s
resolution. Such actions do not show the clear intent to litigate that we saw in St. Mary’s.
And as we recently held in Kawasaki, a party does not waive its right to arbitrate simply
by filing a motion to dismiss. 660 F.3d at 995. 

       Cooper’s reliance on Cabintree is likewise unavailing. In Cabintree, the defendant
removed the case to federal court and participated in extensive discovery. 50 F.3d at
389. Considering both the removal and the extensive participation in discovery, we held
that the defendant chose to proceed in litigation, which triggered a presumption of
waiver. Id. at 390‐91. The defendant could not overcome that presumption, and we
ruled that it had waived its right to arbitrate. Id. While Asset did remove the case to
federal court, its participation in discovery was not as extensive as that of the defendant
in Cabintree. Furthermore, Asset moved to stay discovery while its motion to dismiss
was pending, which evinced its desire not to participate in litigation. It only did so
because the district court denied its motion to stay.

        Moreover, in Cabintree the defendant waited to file its motion to compel
arbitration until six months before the trial date, effectively “dropp[ing] a bombshell”
into the proceedings. Id. at 389. Here, Asset filed its motion to compel arbitration
fourteen months prior to the trial date, but immediately after the district court declined
to grant its motion to dismiss. As another district court cogently observed, this “modest
delay in [filing a motion to compel arbitration] certainly is nothing extraordinary amid
the delay endemic to the world of the law and does not shock the Court’s conscience.”
Nat’l Loan Exch., Inc. v. LR Receivables Corp., No. 08–527–GPM, 2009 WL 466459, at *3
(S.D. Ill. Feb. 25, 2009). Here, there was no “bombshell” dropped into the litigation, and
any delay in Asset’s filing of its motion to compel arbitration resulted from waiting for
No. 12-3482                                                                                   Page 5



the district court’s ruling on its motion to dismiss. Finally, any presumption of waiver
due to Asset’s removal of the case to federal court is rebuttable where a party’s
activities did not “signify an intention to proceed in a court to the exclusion of
arbitration.” Cabintree, 50 F.3d. at 390. We see no clear error in the district court’s
determination that Asset did not commit to a non‐arbitral resolution of its dispute with
Cooper, particularly in light of the fact that Asset attempted to stay discovery and only
participated in discovery because the district court declined to do so.3 

                                         III. Conclusion

        In short, Asset did not waive its right to invoke arbitration. The facts that Asset
removed the case to federal court and filed a motion to dismiss are not sufficient, in the
totality of the circumstances here, for finding waiver, particularly in light of the fact that
Asset only participated in discovery because the district court declined to stay
discovery pending its ruling on the motion to dismiss. The district court properly
weighed the relevant factors and determined that Asset did not waive its right to
arbitrate the case. We see no error in that conclusion, given the strong federal policy in
favor of arbitration. Therefore, the district court’s order granting Asset’s motion to
compel arbitration and dismissing Cooper’s case without prejudice is

                                                                                      AFFIRMED.




       3
           We also note that this is the second round of litigation in this case, as Cooper had
already been sued by, and then settled with, Asset after arbitration and a bench trial. These kinds
of collection disputes are best resolved in arbitration, and any prejudice Cooper might suffer as a
result of being compelled to arbitrate his claims is minimal here. He can object to whatever
decision the arbitrators ultimately reach and challenge it in court. The district court, in its sound
discretion, clearly thought that this matter should be resolved in arbitration, and we will not
disturb its order.